DETAILED ACTION
1.	This office action is a response to communication submitted on 11/26/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 11/26/2020 and 06/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-14 are presented for examination.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 5, 7, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by TSAI (US 20170025972 A1)
In regards to claim 1, TSAI shows (Figs. 3-6) a motor controller configured to drive a motor (22), wherein the motor has a motor coil (L), the motor coil has a first terminal and a second terminal, (i.e. Vout1/Vout2) and the motor controller comprising: 
a switch circuit (210), configured to supply a motor current to the motor coil (L); 
a control unit (20/208), configured to generate a plurality of control signals (i.e. D1S, D2S, N1S, N2S) to control the switch circuit (210); 
a phase detecting unit (202), configured to generate a phase signal (HC) to the control unit (208), wherein the phase signal sequentially generates a first time interval (i.e. periodically corresponding to t11, Fig. 6), a second time interval (i.e. t12), a third time interval (i.e. t13), a fourth time interval (i.e. t14), a fifth time interval (i.e. t15), and a sixth time interval (t16), the first time interval (t11) corresponds to a first phase, the second time interval (i.e. t12) corresponds to a second phase, the third time interval (i.e. t13) corresponds to a third phase, the fourth time interval (t14) corresponds to a fourth phase, the fifth time interval (i.e. t21) corresponds to a fifth phase, and the sixth time interval (i.e. t22) corresponds to a sixth phase; and 
a first driving time, configured to drive the motor (22) in the fifth phase (i.e. N1 on T2), wherein the first driving time is related to the first time interval (i.e. t11). (see Figs. 6A/6B and pars. 28, 45, 48).
In regards to claim 2, TSAI shows (Figs. 3-6) wherein the first driving time is equal to (t11).
In regards to claim 3, TSAI shows (Figs. 3-6) wherein the first driving time is equal to (t11+t12+t13+t14)/4.
In regards to claim 5, TSAI shows (Figs. 3-6), wherein the switch circuit (210) comprises: a first transistor (M1), coupled to a voltage source (VDD) and the first terminal; a second transistor (M3), coupled to the first terminal and a ground (GND); a third transistor (M2), coupled to voltage source (VDD) and the second terminal; and a fourth transistor (M4), coupled to the second terminal and the ground (GND), (see Fig. 5).
In regards to claim 7, TSAI shows (Figs. 3-6), wherein the motor controller further comprises a second driving time (i.e. T2), the second driving time is configured to drive the motor (12) in the sixth phase, and the second driving time is related to the second time interval (t12).
In regards to claim 8, TSAI shows (Figs. 3-6), wherein the second driving time is equal to (t12).
In regards to claim 9, TSAI shows (Figs. 3-6), wherein the second driving time is equal to (T11+T12+T13+T14)/4.
In regards to claim 10, TSAI shows (Figs. 3-6), wherein the second driving time is equal to (T21+T22+T23+T24)/4.
In regards to claim 11, TSAI shows (Figs. 3-6), wherein the motor has a motor coil (L) and a rotor, the rotor (Fig. 3) comprises a first pole region (N1/N2/S1/S2), and the motor controller (20/208) comprising: 
a switch circuit (210), configured to supply a motor current to the motor coil (L); 
a control unit (208), configured to generate a plurality of control signals (i.e. D1S, D2S, N1S, N2S) to control the switch circuit (210); and 
a phase detecting unit (202), configured to generate a phase signal to the control unit (20/208), wherein when the motor controller is operated in an (M+1)"' cycle (i.e. T1/T2), a driving time in a phase of the first pole region is related to a time interval corresponding to the first pole region of an Mtl (i.e. N1/N2), cycle, M is a positive integer, and M is greater than or equal to 1 (see Figs. 2-6).
In regards to claim 13, TSAI shows (Figs. 3-6)wherein the motor controller is used for reducing the difference of a motor speed between the Mi' cycle and the (M+I )t" cycle (see pars. 44, 47, 52 and 53).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 20170025972 A1) in view of Dufner et al. (US 20070189739 A1).
In regards to claims 4 and 14, Although TSAI appear to show a single-phase configuration (i.e. see motor 22 with single coil L) TSAI does not explicitly discloses wherein the motor controller is applied to a single-phase configuration.
However, Dufner shows (Figs. 1-3) and discloses a method of commutating an electronically commutated motor (120), wherein the motor controller is applied to a single-phase configuration (see pars. 22, and Figs. 1-3). 
Thus, given the teaching of Dufner it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TSAI as to just apply the control method to a single-phase configuration since motor having an auxiliary reluctance torque is usually used as the single-phase motor, so that upon being switched on, the rotor is in a rotational position from which it can reliably start,  consequently improving the system reliability.
8.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI (US 20170025972 A1) in view of TABATA/FURRUNO et al. (CN 107078667 A)
In regards to claim 6, TSAI does not explicitly discloses wherein the control unit records the first time interval, the second time interval, the third time interval, the fourth time interval, the fifth time interval, and the sixth time interval.
However, the practice of storing/record time data to be further use for control execution is well-known and do not imply any patentable weight. 
As evidence, TABATA further shows (See Figs. 1-7) and discloses PWM motor driving device with the time of polarity time counter, counting motor phase signal in a register of storing time, interval setting circuit, divided into optional interval time, and generates a freely-regulated interval setting motor current phase, and a interval correcting circuit representing the motor current phase of the motor current phase signal and motor phase signals are compared, and correction interval setting (see abstract and Figs. 1-7).
Thus, given the teaching of TABATA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TSAI to provide storing means to record time data of the driving signal (PWM, Duty, phase signal, etc) to provide rapid control response and correction of the control correction and execution, consequently improving the system reliability.
In regards to claim 12, TSAI does not explicitly discloses wherein the motor controller is used for decreasing a high-low ratio of v.
However, TABATA further shows (See Figs. 1-7) and discloses to set duty ratio setting signal S11 carrying out PWM drive to power element, so as to control the motor current IM and automatic adjusting motor current phase, and the polarities of the switching motor current, the variation of the motor current changes slowly, so as to reduce the negative torque generated to switch the polarity of the portion of the motor, it can make the motor silent and efficiently drive the motor (see summary and Figs. 1-7).
Thus, given the teaching of TABATA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of TSAI to provide a control system to decrease and correct the motor current in the phase so torque generated to switch the polarity of the portion of the motor to make the motor silent and efficiently drive the motor, consequently improving the system reliability.
Related Prior Arts
9.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
TW 201724723 A discloses a system and method of controlling a motor that sense, via sensing module of a control module, the placement and periodic information of a rotator of the motor, which calculating the speed variation of the rotator. The motor is then driven by the pulse width modulation signal with corresponding duty cycles. The duty cycle is determined based on the sensed speed variation and the preset desired output power. The output current of the motor is adpately approaching to the sine wave that is able to decrease the noise of the motor.
GB 2515080 A discloses wherein the controller divides an electrical half-cycle of the motor into a conduction period followed by a freewheel period, the PWM module outputs control signals for exciting the winding during the conduction period and for freewheeling the winding during the freewheel period, the duty cycle of the PWM module deflncs one of a time at which the conduction pcriod or thc frccwhccl pcriod starts, and thc period dcflncs thc other of a time at which the conduction period or the freewheel period starts.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am t0 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846